Citation Nr: 1030710	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for sleep apnea, including as secondary to service-connected 
bronchial asthma.

2.  Entitlement to service connection for sleep apnea, including 
as secondary to service-connected bronchial asthma.

3.  Entitlement to service connection for hypertension, including 
as secondary to service-connected bronchial asthma.

4.  Entitlement to service connection for peripheral neuropathy, 
right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy, 
left lower extremity.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

Effective September 1994, the Veteran is in receipt of a total 
disability evaluation based on individual unemployability (100%).  

This case was previously before the Board in January 2009.  In 
that remand, the Board characterized the Veteran's claim for 
sleep apnea on a secondary basis as an original claim.  Of late, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the United States Court of Appeals for 
Veterans Claims (Court) have clarified that alternative theories 
of entitlement to the same benefit do not constitute separate 
claims but are instead encompassed within a single claim.  See 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on 
direct appeals to the Board, theories of substantive entitlement 
to benefits such as direct and secondary service connection are 
not independent for res judicata purposes, and can be lost 
forever if not addressed); Velez v. Shinseki, 23 Vet. App. 199 
(2009).  Accordingly, the Board recharacterized the alternate 
theories of entitlement as a single claim.

The January 2009 Board remand directed the RO to comply with 
statutory notice requirements, collect outstanding records, and 
schedule the Veteran for a VA examination.  The RO has complied 
with the remand directives.  

The issue of service connection for sleep apnea, including as 
secondary to bronchial asthma is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for sleep 
apnea was denied by an unappealed rating decision in June 1995.  

2.  The evidence received since the June 1995 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for sleep apnea and raises a reasonable possibility of 
substantiating the claim.

3. The Veteran does not have hypertension that is due to an event 
or incident of his active service, or secondary to his bronchial 
asthma.

4.  The Veteran's peripheral neuropathy of the left lower 
extremity was not incurred in, or due to, any incident of active 
service.

5.  The Veteran's peripheral neuropathy of the right lower 
extremity was not incurred in, or due to, any incident of active 
service.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision which denied entitlement to 
service connection for sleep apnea is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the final June 1995 determination 
denying the Veteran's claim of entitlement to service connection 
for sleep apnea is new and material, and the Veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 20.1103 (2009).

3.  The criteria for a grant of service connection for 
hypertension on a direct or secondary basis have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2009).

4.  The criteria for a grant of service connection for peripheral 
neuropathy of the right lower extremity have not been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009). 

5.  The criteria for a grant of service connection for peripheral 
neuropathy of the left lower extremity have not been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in June 2005, March 2006, and April 
2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

With respect to a claim of whether new and material evidence has 
been presented to reopen the claim for service connection, in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court 
of Appeals for Veterans Claims (Court) established requirements 
with respect to the content of the duty to assist notice under 
the VCAA which must be provided to a Veteran who is petitioning 
to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and 
information that is necessary to both reopen the claim and 
establish entitlement to the underlying claim for the benefit 
sought.  The Court also held that VA's obligation to provide a 
Veteran with notice of what constitutes new and material evidence 
to reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim was 
finally denied.  The April 2009 letter provides this notice.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records, Social Security records, and 
private medical records.  Additionally, the Veteran was afforded 
a VA examination in October 2009.  Neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New and material evidence

The record reflects that a June 1995 rating decision denied the 
Veteran's claim for service connection for sleep apnea.  The RO 
sent notice of the decision to the Veteran at his last address of 
record.  The Veteran did not appeal that decision.  Therefore, 
the June 1995 rating decision became final.  38 U.S.C.A. § 
7105(c).  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board notes that the Veteran has asserted alternate theories 
regarding why his sleep apnea should be service connected.  The 
Veteran previously claimed service connection for sleep apnea on 
a direct basis and now asserts that sleep apnea is secondary to 
his service-connected bronchial asthma.  The Court has held that 
basing a claim for service connection on a new theory of etiology 
does not constitute a new claim.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Therefore, although the Veteran has raised a 
new theory regarding causation, he is nonetheless required to 
submit new and material evidence to reopen the claim for service 
connection for sleep apnea.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A review of the statement of the case shows that the RO denied 
reopening the claim; however, the Board is not bound by the RO's 
actions.  The Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then the 
claim cannot be reopened.  Id.  Thus, the Board must initially 
determine whether there is new and material evidence to reopen 
the claim for service connection for sleep apnea.

The evidence of record at the time of the June 1995 rating 
decision consisted of service treatment records and post-service 
medical records.  While the Veteran's post-service treatment 
records contain a diagnosis of sleep apnea, the Veteran's service 
treatment records contained no evidence of this disorder.  

The Veteran's claim was denied because there was no evidence of 
sleep apnea during service and no evidence relating the Veteran's 
sleep apnea to any incident of service.  The evidence submitted 
in support of reopening the claim includes more recent medical 
records that show diagnoses of sleep apnea, an October 2009 VA 
examination, a statement by the Veteran in which he alleges that 
his sleep apnea is secondary to his service-connected bronchial 
asthma, and an article discussing the relationship between sleep 
disorders and asthma.  

The Board finds that this evidence raises a reasonable 
possibility of substantiating the Veteran's sleep apnea claim.  
In particular, the Veteran has submitted an extract from a 
probative source supportive of his theory of entitlement.  
Because there was previously no such evidence at the time of the 
original rating decision, the newly-submitted evidence tends to 
substantiate the claim and is therefore material evidence.  

As such, the evidence is new and material under the provisions of 
38 C.F.R. § 3.156(a) and the claim is reopened.  The claim will 
be remanded for clarifying medical information.  

Service connection claims

Establishing service connection requires (1) medical evidence of 
a current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Secondary service connection shall be awarded when a disability 
is "proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995)(en banc).  Establishing service connection on a secondary 
basis therefore requires evidence  sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.

Certain chronic diseases, such as hypertension, will be presumed 
to have been incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Id.,  
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board is charged with the duty to assess the 
credibility and weight given to evidence.  Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). Indeed, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

Service connection for hypertension

The Veteran contends that service connection is warranted for 
hypertension.  He alleges that he was diagnosed with hypertension 
during service, or alternatively, he that his hypertension is 
secondary to his bronchial asthma.  Having carefully considered 
this claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

During the Veteran's September 2009 VA examination, the Veteran 
stated that he had been diagnosed with high blood pressure and 
treated for the disorder in 1985 or 1986.  However, upon review 
of the records, as late as July 1997, the Veteran denied a 
history of hypertension.  

Additionally, none of the records from service, or those 
generated within several years after service show a diagnosis of 
hypertension or elevated blood pressure readings.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  These readings include active 
service clinical testing in November 1972 (104/68); January 1975 
(98/58 and 130/80) ; June 1977 (110/78); February 1978 (130/90); 
July 1979  (106/70); May 1982 (120/80);  March 1983 (114/80 and 
120/80); August 1983 (110/76)October 1983 (110/76 and 118/72); 
April 1987 (130/94); August 1987 (130/88); January 1988 (110/70); 
February 1988 (118/72) December 1988 (102/68); and March 1989 
(135/70).  Post-service readings include those in November 1989 
(110/70); September 1991 (122/80); February 1992 (112/72); April 
1993 (110/80); and May 1993 (136/88).  Indeed, a January 1993 
"review of systems" checklist by a non-VA medical care provider 
indicated that the Veteran had "no hypertension," and recorded 
a blood pressure reading of 130/76.   

The September 2009 examiner opined that while the Veteran has a 
current diagnosis of hypertension, there was no evidence that it 
was present during service, nor established in the several years 
after separation.  Additionally, he opined that there is no 
evidence from the records or from the medical literature that 
hypertension was caused by or aggravated by his service-connected 
asthma.  

Because there is no evidence of hypertension in service or within 
one year of after service separation, and because there is no 
nexus opinion linking hypertension to service or to his service-
connected asthma, service connection for hypertension is denied.  




Service connection for bilateral peripheral neuropathies

The Veteran contends that service connection is warranted for 
peripheral neuropathy of the bilateral extremities.  Having 
carefully considered this claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the appeal 
will be denied.

The Veteran's service treatment records are negative for any 
evidence of a peripheral neuropathy of the lower extremities.  
The Veteran is service connected for lumbar disc disease and a 
gunshot wound to his left buttock; however, the examinations 
which led to those diagnoses indicate that no neuropathy was 
associated with those injuries.    

The Veteran has received treatment for peripheral neuropathy 
complaints, stemming from a diagnosis in February 2005.  However, 
there is nothing in the medical records, in-service or 
thereafter, that shows a link between any peripheral neuropathy 
complaints and his service-connected disorders.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. 
App. 51, 53 (1992).  (Observing that evidence of the Veteran's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  

In August 2009, a VA physician examined the Veteran and diagnosed 
peripheral neuropathy of the right and left lower extremities.  
The examiner opined that the Veteran's prior conditions of a back 
injury and a gunshot wound to the buttocks present no evidence 
for a causally related peripheral neuropathy of either lower 
extremity.  The examiner stated that he reviewed the diagnosis in 
February 2005 and the VA examination in July 2005 and determined 
that the Veteran's bilateral peripheral neuropathy of the lower 
extremities is less likely as not caused by or a result of 
military service.  



There is no evidence of a nexus between the Veteran's peripheral 
neuropathy of his lower extremities and his period of service.  
Because of the lack of a link between the Veteran's peripheral 
neuropathy and his service or an event therein, service 
connection for bilateral peripheral neuropathy is denied. 


Summary

As to both of the claims of service connection for hypertension, 
and for bilateral peripheral neuropathy, the Board has carefully 
considered the Veteran's assertions as to in-service incurrence 
and post-service causality but finds them not probative.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) ((Holding 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical profession)) see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (Holding that VA cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).

As to hypertension, the Board finds that the Veteran's allegation 
of being diagnosed with the disorder in service is clearly not 
credible, in light of the preponderance of both service treatment 
and post-service clinical testing and evaluations.  As to 
peripheral neuropathies, the Veteran's assertions have been 
investigated by qualified VA physicians who have found no 
evidence of a causal nexus between any service-connected disorder 
and his military service, and there is otherwise no competent 
medical opinion indicating otherwise.  Given these factors, the 
factors according probative value to lay evidence under Jandreau 
are not met and the claims are therefore denied. 





ORDER

New and material sufficient to reopen a claim for service 
connection for sleep apnea has been received and the appeal is 
granted to this extent.

Service connection for hypertension, including as due to service-
connected bronchial asthma is denied.

Service connection for peripheral neuropathy of the left lower 
extremity is denied.

Service connection for peripheral neuropathy of the right lower 
extremity is denied.


REMAND

The Veteran contends that his sleep apnea is secondary to his 
service-connected bronchial asthma.  In support of this 
contention, the Veteran has submitted an article from Respiratory 
Therapy magazine, which discusses a relationship between sleep 
disturbances and asthma:    

 Bill Pruitt, Sleep Disturbances and Asthma: Double 
Trouble!, RESPIRATORY THERAPY 
www.rtmagazine.com/issues/articles/2009-05_04.asp.

It has been held that in some circumstances, the submission of 
medical evidence reflecting that the presence of certain symptoms 
and medical treatise evidence that indicated that the presence of 
these symptoms would indicate that the claimed service-connected 
disorder was present, may require VA to investigate the possible 
connection stated in the article.  In such a circumstance, the 
Court pointed out that it was necessary for VA to approach this 
scenario on a case-by-case basis; where the facts as 
ascertainable by a medically untrained individual could be 
reported, and where the proffered medical text or treatise could 
support the proponent's theory that those facts indicated the 
presence of a disorder, a claim should be developed.  Wallin v. 
West, 11 Vet. App. 509, 512-513 (1998).

The Veteran underwent another VA examination in October 2009.  
The examiner stated that there was no description of any symptoms 
or diagnosis of sleep apnea during the Veteran's period of active 
service, nor is there any evidence this disorder is causally 
related to service, therefore sleep apnea is not etiologically 
related to service.  The examiner also stated that that there is 
no evidence in the literature supporting asthma as a cause of 
sleep apnea.

While the examiner gave a rationale for his opinion, he did not 
address the literature submitted by the Veteran.  If the findings 
on an examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2.  Because 
the examiner did not consider all the evidence submitted by the 
Veteran, the case is remanded for additional clarification.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must arrange for a review of 
the claims file by the VA examiner who 
issued the October 2009 opinion.  The 
Veteran's claims file must be made 
available to the reviewer.  If the 
examiner is no longer employed by VA, or 
is otherwise unavailable, the AMC/RO 
must cause review of the claims folder 
by an appropriate examiner, who will 
respond to the questions below.   

The AMC/RO must ensure the following are 
accomplished:

a.	The examiner must express an 
opinion as to whether the 
Veteran's sleep apnea is causally 
related to the Veteran's service-
connected bronchial asthma.  The 
rationale for all opinions 
expressed should be provided.

b.	If the examiner determines that 
there is no causal connection 
between the Veteran's sleep apnea 
and the Veteran's bronchial 
asthma, or that he or she cannot 
form an opinion without resorting 
to speculation, he or she must 
discuss the medical literature 
cited by the Veteran and explain 
why this literature does or does 
not support the Veteran's claim: 

i.	Bill Pruitt, Sleep 
Disturbances and Asthma: 
Double Trouble!, RESPIRATORY 
THERAPY, 
www.rtmagazine.com/issues/art
icles/2009-05_04.asp.

c.	The examiner shall also consider 
the July 1976 service treatment 
record in which the Veteran 
complained of an inability to 
sleep because when he is 
recumbent, he could not feel that 
he was breathing adequately. 

d.	If the examiner determines that an 
additional examination is required 
in order to provide reasoned 
opinion, an examination of the 
Veteran should be conducted, to 
include any appropriate tests, and 
a copy of the examination report 
must be associated with the claims 
file.  If such an examination is 
conducted, the claims folder, and 
a copy of this remand, must be 
reviewed by the examiner in 
conjunction with the examination, 
and the examiner must acknowledge 
receipt and review of these 
materials in any report generated.

2.	If an examination is scheduled, the 
AMC/RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.	After the above has been completed, the 
AMC/RO should review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination report, 
if any.  If any report does not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the providing health 
care provider for corrective action.

4.	Thereafter, the AMC/RO should re- 
adjudicate the Veteran's claim for 
service connection for sleep apnea in 
light of all of the evidence of record.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned 
to the Board for the purpose of 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


